Case 7:17-cv-00292-GEC Document 132-5 Filed 07/09/19 Page 1lof5 Pageid#: 1482

John Fishwick

 

—E

From: simonettil@gtlaw.com

Sent: Tuesday, July 2, 2019 12:14 PM

To: John Fishwick

Ce: allenmayed@gtlaw.com; Monica Mroz; ramosc@gtlaw.com; hassm@gtlaw.com;
jlong@woodsrogers.com; bwaller@woodsrogers.com; Carrol Ching; Daniel Martin; Amy
Guthrie

Subject: Re: W. Henderson v. General Revenue Corporation, et al.

We have reviewed your letter, received yesterday afternoon, and will not be able to respond by tomorrow. |amina
meeting and deposition, and tomorrow is the day before the holiday. We will have to get back to you next week.

Sent from my iPad
On Jul 1, 2019, at 1:32 PM, John Fishwick <John.Fishwick@fishwickandassociates.com> wrote:
*EXTERNAL OF GT*

Good Afternoon, Attached is correspondence in the above styled case. Thank you for your attention to
this matter. Best, John

<image002.jpg><image003.jpg>
John P. Fishwick, Jr. | Fishwick & Associates, PLC
30 Franklin Road, Suite 700 | Roanoke, VA 24011

Phone 540.345.5890 | Facsimile 540.345.5789

john. fishwick@fishwickandassociates.com | www.fishwickandassociates.com

 

<image005.jpg>

NOTICE: This message and its attachments are confidential and may be protected by the attorney/client
privilege. If you have received this message in error, please notify the sender immediately by e-mail and delete
and destroy this message and its attachments.

From: allenmayed@gtlaw.com <allenmayed@gtlaw.com>

Sent: Friday, June 28, 2019 2:40 PM

To: Monica Mroz <Monica.Mroz@fishwickandassociates.com>; John Fishwick
<John.Fishwick@fishwickandassociates.com>

Cc: simonettil@gtlaw.com; ramosc@gtlaw.com

Subject: W. Henderson v. General Revenue Corporation, et al.

Dear Counsel,

Attached are Navient Portfolio Management, LLC’s responses to plaintiff's interrogatories and
request for documents.

Desiree Allen-Maye EXHIBIT

Paralegal
E

 
Case 7:17-cv-00292-GEC Document 132-5 Filed 07/09/19 Page 2o0f5 Pageid#: 1483

Greenberg Traurig, LLP

1840 Century Park East

Suite 1900 | Los Angeles, CA 90067-2121

T +1 310.586.7829 | F +1310.586.7800 | C +1 818.974.7309
allenmayed@gtlaw.com | www.gtlaw.com

<image006.png>
If you are not an intended recipient of confidential and privileged information in this email, please

delete it, notify us immediately at postmaster@gtlaw.com, and do not use or disseminate the
information.

<20190701123023.pdf>
Case 7:17-cv-00292-GEC Document 132-5 Filed 07/09/19 Page 3of5 Pageid#: 1484

John Fishwick

From: hassm@gtlaw.com

Sent: Tuesday, July 2, 2019 3:33 PM

To: John Fishwick; simonettil@gtlaw.com

to allenmayed@gtlaw.com; Monica Mroz; ramosc@gtlaw.com; jlong@woodsrogers.com;
bwaller@woodsrogers.com; Carrol Ching; Daniel Martin; Amy Guthrie

Subject: RE: W. Henderson v. General Revenue Corporation, et al.

John,

Your blanket assertion that NPM will not comply with your discovery requests is unfounded. Moreover, your rush to file
a Motion to Compe! without conducting a meet-and-confer violates the Court’s rules. We are happy to confer with you
so that we can narrow the issues in dispute, but we have simply asked for more time to review and respond to the issues
raised in your letter. Demanding total compliance with your demands in two days, during a holiday week, and when we
have informed you that we are in depositions and meetings, is simply unreasonable and is not in good faith.

We will gladly to set up a time with you next week after the holiday to discuss your letter and work with you in good
faith to narrow any disputed issues, just as both sides have done throughout discovery to date; to that end, please let us
know when you are available for a meet-and-confer. Should you file a Motion to Compel in the meantime, without such
a good faith attempt to confer with us, we will be sure to note the same in any response to the Court.

Thank you,
Mike

Michael A. Hass
Associate

Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1000 | McLean, VA 22102
T +1 703.749.1300

GreenbergTraurig

From: John Fishwick [mailtoJohn.Fishwick@fishwickandassociates.com]

Sent: Tuesday, July 2, 2019 1:31 PM

To: Simonetti, Lisa (Shld-LA-LT) <simonettil@gtlaw.com>

Cc: Allen-Maye, Desiree (Para-LA-LT) <allenmayed@gtlaw.com>; Monica Mroz
<Monica.Mroz@fishwickandassociates.com>; Ramos, Christopher R. (Assoc-LA-LT) <ramosc@gtlaw.com>; Hass, Michael
A. (Assoc-NVA-LT) <hassm @gtlaw.com>; jlong@woodsrogers.com; bwaller@woodsrogers.com; Carrol Ching
<Carrol.Ching@fishwickandassociates.com>; Daniel Martin <daniel.martin@fishwickandassociates.com>; Amy Guthrie
<Amy.Guthrie @fishwickandassociates.com>

Subject: RE: W. Henderson v. General Revenue Corporation, et al.

Good Afternoon:

Since your client is not going to comply with our discovery requests, we, as noted in our July 1, 2019 letter, will
promptly file a motion to compel and ask the Court for some hearing dates. Best, John
Case 7:17-cv-00292-GEC Document 132-5 Filed 07/09/19 Page 4of5 Pageid#: 1485

aim FISHWICK&
Sh MET ASSOCIATES”

John P. Fishwick, Jr. | Fishwick & Associates, PLC
30 Franklin Road, Suite 700 | Roanoke, VA 24011
Phone 540.345.5890 | Facsimile 540.345.5789

john.fishwick@fishwickandassociates.com | www.fishwickandassociates.com

 

Martindale-Hubbeil”

ep el eal DMT oll

For Ethical Standards
and Legal Ability

NOTICE: This message and its attachments are confidential and may be protected by the attorney/client privilege. If you have
received this message in error, please notify the sender immediately by e-mail and delete and destroy this message and its
attachments.

From: simonettil@gtlaw.com <simonettil@gtlaw.com>

Sent: Tuesday, July 2, 2019 12:14 PM

To: John Fishwick <John.Fishwick@fishwickandassociates.com>

Cc: allenmayed@gtlaw.com; Monica Mroz <Monica.Mroz@fishwickandassociates.com>; ramosc@gtlaw.com:;
hassm@gtlaw.com; jlong@woodsrogers.com; bwaller@woodsrogers.com; Carrol Ching

<Carrol.Ching @fishwickandassociates.com>; Daniel Martin <daniel.martin@fishwickandassociates.com>; Amy Guthrie
<Amy.Guthrie@fishwickandassociates.com>

Subject: Re: W. Henderson v. General Revenue Corporation, et al.

 

We have reviewed your letter, received yesterday afternoon, and will not be able to respond by tomorrow. | amina
meeting and deposition, and tomorrow is the day before the holiday. We will have to get back to you next week.

Sent from my iPad
On Jul 1, 2019, at 1:32 PM, John Fishwick <John.Fishwick@fishwickandassociates.com> wrote:
*EXTERNAL OF GT*

Good Afternoon, Attached is correspondence in the above styled case. Thank you for your attention to
this matter. Best, John

<image002.jpg><image003.jpg>

John P. Fishwick, Jr. | Fishwick & Associates, PLC
30 Franklin Road, Suite 700 | Roanoke, VA 24011
Phone 540.345.5890 | Facsimile 540.345.5789

john. fishwick@fishwickandassociates.com | www.fishwickandassociates.com

2
Case 7:17-cv-00292-GEC Document 132-5 Filed 07/09/19 Page 5of5 Pageid#: 1486

<image005.jpg>

NOTICE: This message and its attachments are confidential and may be protected by the attorney/client
privilege. If you have received this message in error, please notify the sender immediately by e-mail and delete
and destroy this message and its attachments.

From: allenmayed@gtlaw.com <allenmayed@gtlaw.com>

Sent: Friday, June 28, 2019 2:40 PM

To: Monica Mroz <Monica,Mroz@fishwickandassociates.com>; John Fishwick
<John.Fishwick@fishwickandassociates.com>

Cc: simonettil@gtlaw.com; ramosc@gtlaw.com

Subject: W. Henderson v. General Revenue Corporation, et al.

Dear Counsel,

Attached are Navient Portfolio Management, LLC’s responses to plaintiff's interrogatories and
request for documents.

Desiree Allen-Maye
Paralegal

Greenberg Traurig, LLP

1840 Century Park East

Suite 1900 | Los Angeles, CA 90067-2121

T +1 310.586.7829 | F +1 310.586.7800 | C +1 818.974.7309

<image006.png>

If you are not an intended recipient of confidential and privileged information in this email, please
delete it, notify us immediately at postmaster@gtlaw.com, and do not use or disseminate the
information.

<20190701123023.pdf>
